Citation Nr: 9904645	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  91-35 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left anterior thigh with 
involvement of Muscle Group XIV, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an effective date prior to September 19, 
1989, for a 10 percent rating for residuals of a shell 
fragment wound of the left anterior thigh with involvement of 
Muscle Group XIV.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to August 
1970.  In a December 1970 rating decision, the Chicago, 
Illinois Regional Office (RO) denied the veteran's claim for 
service connection for hearing loss in the right ear and 
granted his claim for service connection for scar of the left 
anterior thigh from a shell fragment wound, effective from 
August 1970.  On September 19, 1989, the veteran reopened his 
claim for service connection for hearing loss, and additional 
evidence was thereafter received in support of the claim.  

This appeal arises from a January 1990 rating decision of the 
RO, which denied the veteran's claims for service connection 
for bilateral hearing loss and an increased rating for scar 
of the left anterior thigh from a shell fragment wound with 
involvement of Muscle Group XIV.  

In January 1992, the Board of Veterans' Appeals (Board) 
remanded the case to the RO for additional development.  In 
that remand, the Board addressed the hearing loss issue on a 
direct basis.  However, it is noted that the claim for 
service connection for hearing loss in the right ear was 
previously denied in a 1970 rating decision, thereby raising 
the question as to whether the issue on appeal was whether 
new and material evidence had been submitted to reopen a 
claim for service connection for right ear hearing loss.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Although the RO 
has provided the veteran with laws and regulations pertinent 
to new and material evidence claims in the statement of the 
case and supplemental statements of the case, it is noted 
that the RO has essentially considered the right ear hearing 
loss issue on the merits.  Furthermore, as recognized by the 
RO in a supplemental statement of the case issued in May 
1996, notification of the previous denial in 1970 was not 
evident in the claims folder.  Therefore, it cannot be stated 
that the December 1970 denial of service connection for 
hearing loss in the right ear is final under 38 U.S.C.A. 
§ 7105.  As such, the claim for service connection for 
hearing loss in the right ear remains open and will hereafter 
be considered de novo by the Board.  

In a December 1994 rating decision, the RO granted the 
veteran's claim for service connection for post traumatic 
stress disorder (PTSD), so that issue which was previously 
before the Board is no longer in appellate status.  Also in 
the December 1994 rating decision, the RO assigned a 10 
percent rating for the veteran's service connected residuals 
of a shell fragment wound of the left anterior thigh with 
involvement of Muscle Group XIV, effective from September 19, 
1989.  This appeal also arises from a December 1996 rating 
decision of the RO, which denied the veteran's claim for an 
effective date prior to September 19, 1989, for a 10 percent 
rating for residuals of a shell fragment wound of the left 
anterior thigh with involvement of Muscle Group XIV.  

The Board notes that in a letter received in September 1997 
the veteran withdrew his appeal as to the issue of 
entitlement to service connection for a disorder of the left 
first toe as secondary to a service connected scar of the 
left anterior thigh from a shell fragment wound with 
involvement of Muscle Group XIV.  Therefore, that issue which 
was previously before the Board is no longer in appellate 
status.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection for bilateral 
hearing loss is warranted.  He claims that he never had 
hearing problems prior to service and that his pre-enlistment 
hearing test was inaccurate.  He claims that he initially 
noticed hearing loss during combat conditions and that he was 
on a permanent hearing profile during service.  It is also 
asserted that his hearing loss in the right ear was 
aggravated during service as evidenced by the increase in his 
hearing profile from 2 at enlistment to 3 in February 1970.  
The veteran maintains that he still has hearing problems from 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran's claim for 
entitlement to service connection for hearing loss in the 
left ear is not well grounded and must be denied.  It is also 
the decision of the Board that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hearing loss in the right ear.  The issues of 
entitlement to an increased rating for residuals of a shell 
fragment wound of the left anterior thigh with involvement of 
Muscle Group XIV and an effective date prior to September 19, 
1989, for a 10 percent rating for residuals of a shell 
fragment wound of the left anterior thigh with involvement of 
Muscle Group XIV will be the subject of the remand appended 
to the decision.  


FINDINGS OF FACT

1.  The veteran's claim that he has hearing loss in the left 
ear which was incurred in service was not accompanied by any 
medical evidence to support that allegation.   

2.  The claim for service connection for hearing loss in the 
left ear is not plausible.

3.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
hearing loss in the right ear has been obtained by the RO.

4.  Service medical records show that on an enlistment 
physical examination the veteran had defective hearing in the 
right ear.  

5.  The veteran's preexisting hearing loss in the right ear 
did not increase in severity during any period of active 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hearing loss in the left ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The service medical evidence shows that hearing loss in 
the right ear existed prior to service; therefore, the 
presumption of soundness on entry into service does not 
attach.  38 C.F.R. § 3.304 (b) (1998).  

3.  The veteran's hearing loss in the right ear was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that on an enlistment physical 
examination in December 1967, 2 months before he entered 
active duty, the veteran's ears were clinically evaluated as 
normal.  An audiology examination at that time revealed pure 
tone thresholds, in decibels, at 500, 1000, 2000, and 4000 
Hertz as follows:  20, 35, 65, and 90 in the right ear, and 
5, 5, 5, and 5 in the left ear.  It was noted that the 
veteran had defective hearing and he was assigned a physical 
profile of 2 for his hearing.  A February 1968 record 
indicates a complaint of hearing trouble.  It was noted that 
the veteran had decreased hearing in his right ear.  A March 
1969 record indicates a complaint of decreased hearing and 
occasional pain in the right ear.  It was noted that the 
veteran was a M-60 gunner.  A March 1969 consultation report 
indicates that the veteran was told at enlistment that he had 
some right ear hearing loss.  The veteran denied any trouble 
with hearing loss in the left ear.  It was noted on the 
report that two audiometry tests were conducted in March 
1969, showing moderately severe hearing loss, bilaterally, 
especially in the high frequencies on the right.  The first 
test revealed pure tone thresholds, in decibels, at 500, 
1000, 2000, 4000, and 8000 Hertz as follows:  40, 35, 60, 
105, and 85 in the right ear, and 30, 40, 50, 55, and 55 in 
the left ear.  The second test revealed pure tone thresholds, 
in decibels, at 500, 1000, 2000, 4000, and 8000 Hertz as 
follows:  30, 25, 50, 90, and 70 in the right ear, and 55, 
50, 35, 45, and 45 in the left ear.  Another March 1969 
record notes that the veteran's physical profile was 
temporarily revised to 3 for hearing loss.  A February 1970 
audiogram revealed pure tone thresholds, in decibels, at 500, 
1000, 2000, 4000, and 8000 Hertz as follows:  20, 20, 80, 70, 
and 60 in the right ear, and 15, 15, 15, 20, and 10 in the 
left ear.  A February 1970 record notes that the veteran's 
physical profile was permanently revised to 3 for hearing 
loss and that he was restricted from assignments involving 
habitual or frequent exposure to loud noises or firing of 
weapons.  On a separation physical examination in August 
1970, the veteran was found to have defects to include 
hearing deficit by history.  

The veteran's service personnel records show that his 
military occupational specialty was a machine gunner and that 
his awards included the Purple Heart Medal and the Combat 
Action Ribbon.  

On VA examination in November 1970, the veteran complained of 
hearing impairment during service.  An audiology examination 
revealed pure tone air conduction thresholds, in decibels, at 
250, 500, 1000, 2000, 4000, and 8000 Hertz as follows:  10, 
5, 10, 50, 80, and 85 in the right ear, and 25, 10, 10, 10, 
20, and 10 in the left ear.  Speech discrimination scores 
were 86 percent in the right ear and 98 percent in the left 
ear.  The examiner stated that the enlistment examination 
showed defective hearing in the right ear with a normal left 
ear and that the current examination, revealing pure tone 
thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz 
as -10, 0, 40, and 75 in the right ear, showed defective 
hearing in the right ear and a normal left ear.  (Evidently, 
the examiner stated audiometry readings in ASA units, 
formerly in use in the military and VA, without converting to 
ISO (ANSI) units.)  The examiner stated that audiometrically 
the veteran's hearing in the right ear was better at that 
time than at the time of enlistment.

On VA examination in November 1989, an audiology examination 
revealed pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz as follows:  5, 45, 90, and 90 for an 
average of 58 in the right ear, and 0, 5, 25, and 25 for an 
average of 14 in the left ear.  Speech recognition scores 
using the Maryland CNC Test were 92 percent in the right ear 
and 100 percent in the left ear.  The diagnoses were moderate 
to severe high frequency hearing loss in the right ear and 
normal hearing in the left ear.  

At a May 1991 hearing at the RO before a hearing officer, the 
veteran testified that he was never aware that he had hearing 
loss prior to his entry into service, that he first realized 
he had a hearing problem when he was in Vietnam under combat 
conditions, and that he was still having hearing problems.

In September 1996, a report from Enviro-Health Technologies, 
Inc., dated in August 1996, was received.  The report 
indicated that the veteran participated in an annual hearing 
conservation program and that the results of a July 1996 
hearing test revealed that in his right ear he had moderate 
loss for speech sounds, severe loss for mid-pitch sounds, and 
moderately severe loss for high pitch sounds, and that in his 
left ear he had normal hearing for speech sounds and mild 
loss for mid- and high pitch sounds.   

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  The veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrated that an 
injury or disease existed prior thereto.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Where a veteran served 90 days or more during a period of war 
or peacetime after December 31, 1946, and sensorineural 
hearing loss (organic disease of the nervous system) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The United States Court of Veterans Appeals (Court) cited a 
medical treatise in Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), which stated that the threshold for normal hearing 
ranged from 0 to 20 decibels and that higher threshold levels 
indicated some degree of hearing loss.  

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the United 
States Department of Veteran Affairs (VA) shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented well grounded claims; that is, claims 
which are plausible.  If he has not presented well grounded 
claims, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained below, the Board finds 
that the veteran's claim for service connection for hearing 
loss in the left ear is not well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  This exception applies to the veteran's lay 
assertions of an etiological link between current disability 
and events that transpired during service, because lay 
persons (i.e., persons without medical training or expertise) 
are not competent to offer opinions concerning medical 
causation.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The applicable criteria also includes 38 U.S.C.A. § 1154(b) 
which provides as follows:

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

Section 1154(b) is implemented by 38 C.F.R. § 3.304(d) which 
provides:

Combat. Satisfactory lay or other 
evidence that an injury or disease was 
incurred or aggravated in combat will be 
accepted as sufficient proof of service 
connection if the evidence is consistent 
with the circumstances, conditions, or 
hardships of such service even though 
there is no official record of such 
incurrence or aggravation.

A.  Hearing Loss in the Left Ear

In this case, the veteran claims that he initially noticed 
hearing loss during combat conditions in Vietnam and that he 
was on a permanent hearing profile during service.  He 
maintains that he still had hearing problems from service.  

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b), which have been interpreted by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) as 
liberalizing the modes of proof necessary to support a claim 
of entitlement to service connection for disability incurred 
by a combat veteran.  In Collette v. Brown, 82 F.3d 389 
(1996), the Federal Circuit set out a three-step sequential 
analysis: 1) The veteran must produce satisfactory lay or 
other evidence, that is, credible evidence which would allow 
a reasonable fact finder to conclude that the alleged disease 
or injury was incurred in the veteran's combat service; 2) If 
the proffered evidence is consistent with circumstances, 
conditions or hardships of service, a factual presumption 
arises that the alleged disease or injury is service 
connected; and 3) Once the presumption of service connection 
arises, it must be determined whether the government met its 
burden of rebutting the presumption of service connection 
with clear and convincing evidence to the contrary.

Both the Court, in Caluza, and the Federal Circuit, in 
Collette, noted that 38 U.S.C.A. § 1154(b) applies to the 
second element of a well grounded claim, that is, whether a 
disease or injury was incurred or aggravated in service, and 
not to the questions of whether there is a current disability 
or a nexus to service.  Caluza at 507; Collette at 392.

The Board finds that the veteran's testimony is credible 
evidence that he first noticed hearing problems in service, 
and that this is consistent with the circumstances, 
conditions or hardships of his combat service.  However, as 
the Court noted in Gregory v. Brown, 8 Vet. App. 563, 568-9 
(1996), which involved service connection for hemorrhoids, 
the appellant may use lay testimony to show that rectal 
bleeding happened in service, but not to show a current 
diagnosis or a nexus between a current condition and service.  
In Gregory, the veteran's lay testimony, under section 
1154(b), was satisfactory evidence of inservice rectal 
bleeding, without the need for documentation corroborating 
such condition.  In this case, similarly, the veteran's lay 
testimony is satisfactory evidence of hearing problems in 
service, but not of a relationship between any decline in 
hearing ability and any current hearing loss in the left ear.  
The Court has held that the Federal Circuit in Collette did 
not intend to alter the medical nexus requirement set forth 
in Caluza; therefore, medical evidence demonstrating a nexus 
between a current disability and a service connected disease 
or injury is necessary for a claim to be well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996). 

In this case, the service medical records clearly reflect 
through audiology examinations at enlistment and in March 
1969 that the veteran sustained hearing loss in the left ear 
during service.  In order to establish a well grounded claim, 
the veteran must show a current diagnosis of hearing loss in 
the left ear that is related to the inservice evidence of 
hearing loss.  The service and postservice medical records, 
however, do not reflect that the veteran's hearing loss in 
the left ear, initially recorded in 1969, persisted to the 
present.  While still in service, the veteran underwent an 
audiological examination in February 1970 which did not 
reveal hearing loss in the left ear in accordance with VA 
criteria and Hensley.  Likewise, within a few months of 
service, a November 1970 VA examiner stated that the 
veteran's hearing in the left ear was normal, as supported by 
findings on an audiology examination.  More recently, the 
veteran underwent a VA audiology examination in November 1989 
which showed normal hearing in the left ear.  In fact, the 
veteran has not submitted any postservice medical evidence of 
left ear hearing loss which satisfies VA criteria and 
Hensley.  Of record is an August 1996 report from Enviro-
Health Technologies indicating that the veteran had mild loss 
for mid- and high pitch sounds; however, there is no 
indication that these hearing deficiencies were in any way 
related to the veteran's hearing loss in service or otherwise 
attributable to an incident therein.  

In short, the service and postservice medical evidence does 
not reflect that the veteran currently has hearing loss in 
the left ear in accordance with VA criteria and Hensley.  In 
that regard, the Court noted in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Moreover, postservice medical records do not 
relate back to service or to the first postservice year a 
1996 finding of mild loss for mid- and high pitch sounds.  In 
order to establish a well grounded claim, the veteran must 
show that he has left ear hearing loss which was incurred in 
service or manifested to a compensable degree in the 
presumptive period following service.  Although the veteran 
maintains that he still had hearing problems from service, he 
has not submitted any medical evidence to support his claim, 
and he is not medically qualified to make that determination.  
See Moray, Grottveit, and Espiritu, supra.  

Therefore, what is lacking in establishing a well grounded 
claim is competent medical evidence showing a current 
diagnosis that is related to service or to the first 
postservice year.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the instant claim is not well grounded as it lacks 
plausibility and must therefore be denied.  

B.  Hearing Loss in the Right Ear

In this case, the veteran claims that service connection 
should be granted because he never had hearing problems prior 
to service and that his pre-enlistment hearing test was 
inaccurate.  He claims that he initially noticed hearing loss 
during combat conditions and that he was given a permanent 
hearing profile during service.  It is also asserted that his 
hearing loss in the right ear was aggravated during service 
as evidenced by the increase in his hearing profile from 2 at 
enlistment to a 3 in February 1970.  The service medical 
records clearly show that the veteran had defective hearing 
at enlistment.  The clinical findings on the December 1967 
enlistment examination reflect hearing loss in accordance 
with VA criteria and Hensley.  There is no other evidence of 
record to indicate otherwise, and the veteran has not 
furnished any evidence to support his allegation that the 
examination was inaccurate.  Moreover, a complaint of hearing 
trouble was recorded only days after the veteran's entrance 
onto active duty, long before he engaged in combat.  

Therefore, in view of the clinical findings regarding the 
veteran's hearing at the time of his enlistment, the Board 
concludes that the presumption of soundness does not attach 
in this case (see 38 C.F.R. § 3.304(b)) and that the real 
question is whether the preservice condition was aggravated 
in service.  

To determine whether the veteran's hearing loss in the right 
ear was aggravated during service, the evidence of record 
regarding the manifestations of the disability prior to, 
during, and subsequent to service must demonstrate that there 
was an increase in disability during service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  In this regard, it is noted that 
on the enlistment examination the veteran's pure tone 
thresholds, in decibels, were 20, 35, 65, and 90 in the right 
ear at 500, 1000, 2000, and 4000 Hertz, and that he was given 
a physical profile of 2 for hearing.  In March 1969, his pure 
tone thresholds, in decibels, at 500, 1000, 2000, 4000, and 
8000 Hertz were 40, 35, 60, 105, and 85 on one day and 30, 
25, 50, 90, and 70 the next day.  As a result of these 
findings, his physical profile was increased temporarily to 3 
for hearing.  Later in February 1970, his profile was made 
permanent following an audiogram which revealed pure tone 
thresholds, in decibels, at 500, 1000, 2000, 4000, and 8000 
Hertz of 20, 20, 80, 70, and 60.  These last audiology 
readings actually reveal a hearing improvement over the 
readings recorded at enlistment and in March 1969.  Moreover, 
the veteran's hearing in the right ear continued to increase 
soon after service, as noted by the November 1970 VA 
examination findings which show pure tone thresholds, in 
decibels, of 10, 5, 10, 50, 80, and 85 at 250, 500, 1000, 
2000, 4000, and 8000 Hertz.  In fact, the VA examiner stated 
that the clinical findings of record show the veteran's 
hearing in the right ear was "better" in November 1970 than 
at his entrance into service.  This evidence clearly 
demonstrates that the underlying preexisting condition of 
hearing loss in the right ear did not increase in severity 
during the veteran's combat service.  The only other 
audiology readings of record are derived from a 1989 VA 
examination report, nearly 20 years following service.  On 
that examination, the veteran's pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz were 5, 45, 90, 
and 90.  These findings, too, are essentially equivalent to 
or "better" than the findings at the time of the veteran's 
entry into service.  

To reiterate, the clinical evidence of record does not show 
that the veteran's underlying preexisting hearing loss in the 
right ear actually worsened during his period of combat 
service.  Further, the veteran has not provided any other 
medical evidence to support his contention that his condition 
was aggravated during service.  Although his hearing profile 
was increased from 2 at enlistment to 3 in February 1970, 
this change does not correspond to the actual clinical 
findings of hearing improvement during that time frame.  The 
Board has considered the doctrine of resolving doubt in the 
veteran's favor, but finds that the doctrine is not for 
application, inasmuch as the record does not provide an 
approximate balance of negative and positive evidence 
regarding the issue of service connection for hearing loss in 
the right ear.  38 U.S.C.A.§ 5107 (West 1991).  To the 
contrary, the preponderance of the evidence weighs heavily 
against the veteran's claim for service connection for 
hearing loss in the right ear.  


ORDER

Entitlement to service connection for hearing loss in the 
left ear is denied, since the claim therefor is not well-
grounded.  

Entitlement to service connection for hearing loss in the 
right ear is denied.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Therefore, in light of the 
Court's holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the present level of disability is of primary 
concern in a claim for an increased rating, the Board 
requests evidentiary development to ensure that all pertinent 
up-to-date clinical evidence is obtained regarding the 
veteran's claim for an increased rating.  

With regard to the increased rating issue, the veteran claims 
that his residuals of a shell fragment wound of the left 
anterior thigh with involvement of Muscle Group XIV warrants 
a rating in excess of 10 percent.  Since he filed his claim, 
the veteran has been examined twice by the VA-- in November 
1989 and in November 1996.  On the 1989 examination, the 
examiner remarked that the veteran appeared to have a deep, 
penetrating type of injury involving Muscle Group XIV.  On 
the 1996 examination, the examiner noted the veteran's 
complaints of weakness in the left lower extremity and his 
reports of an achy sensation of the distal anterior thigh and 
groin region after prolonged periods of work.  The examiner 
indicated that the veteran's scar sites on the thigh had a 
palpable irregularity of the distal anterior quadriceps 
mechanism consistent with scarring.  The examiner also 
indicated in the diagnoses that clinical strength by manual 
testing was symmetrical but that Biodex testing may reveal 
side-to-side differences.  Biodex testing was never 
accomplished.  In September 1997, a letter was received from 
the veteran in which he stated that he has had persistent 
problems--from a dull ache to a weakness--with the muscle 
above his knee.  It does not appear from the record that in 
evaluating the veteran's left thigh disability the RO took 
into account functional disability due to pain and weakness 
as mandated by 38 C.F.R. §§ 4.40 and 4.45.  In this regard, 
the RO's attention is directed to the case of DeLuca v, 
Brown, 8 Vet. App. 202 (1995) wherein it was indicated that 
it was essential that the rating examination adequately 
portray the functional loss resulting from service connected 
disability.  Moreover, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1995) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

Given the foregoing and the fact that the veteran has not 
been examined by the VA since November 1996, he should be 
afforded a comprehensive VA examination to determine the 
current severity of his residuals of a shell fragment wound 
of the left anterior thigh with involvement of Muscle Group 
XIV, with particular focus on the veteran's muscle 
complaints.

Moreover, the Board finds that the case should be remanded to 
the RO in light of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), in order to permit the RO to determine whether newly 
revised regulations governing muscle injuries, that is, 
38 C.F.R. § 4.56, were more favorable to the veteran.  In 
Karnas, the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise.  
Karnas at 313.  Therefore, following the veteran's VA 
examination, the RO should reconsider the veteran's claim 
under the revised criteria for rating muscle disabilities, 
which were amended on June 3, 1997.  

With regard to the issue of an earlier effective date, the 
veteran's representative in an October 1998 statement alleged 
that VA employees may have tampered with the claims file.  
The allegation was made on the basis that a July 1995 rating 
decision by the RO, a photocopy of which was submitted by the 
representative with an April 1997 memo, was not contained in 
the file.  The representative's photocopy shows that the RO 
determined that there was clear and unmistakable error in 
rating decisions of December 1970 and January 1990 in not 
assigning a 10 percent evaluation for the veteran's residuals 
of a shell fragment wound of the left anterior thigh with 
involvement of Muscle Group XIV.  Although the RO addressed 
the issue of the purported July 1995 rating decision in a 
supplemental statement of the case issued in June 1998, the 
RO has not responded to the serious allegation of VA employee 
tampering with the claims file.  Such response should be made 
a part of the record.

The Board notes that it appears that a purpose of the service 
representative in raising this matter is direct attention to 
a claim of clear and unmistakable error in the December 1970 
rating decision, in failing to assign a compensable rating to 
the veteran's service-connected left thigh disorder.  In the 
event that is the case, this issue, which is inextricably 
intertwined with the issue of earlier effective date prior to 
September 1989 for the assignment of a compensable rating for 
this disorder, should be developed for appellate review. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for residuals of a 
shell fragment wound of the left anterior 
thigh with involvement of Muscle Group 
XIV since the November 1996 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to 
residuals of a shell fragment wound of 
the left anterior thigh with involvement 
of Muscle Group XIV since November 1996, 
which have not already been obtained.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded VA orthopedic and neurological 
examinations in order to determine the 
nature and severity of his service 
connected residuals of a shell fragment 
wound of the left anterior thigh with 
involvement of Muscle Group XIV.  Before 
evaluating the veteran, the examiner(s) 
should carefully review the claims folder 
so that all disability may be viewed in 
relation to its history.  All indicated 
tests must be accomplished, to include 
complete range of motion studies and 
Biodex testing.  All clinical findings 
should be reported in detail in the 
examination reports.  The neurologic 
examiner should render an opinion for the 
record as to whether there is any 
neurological disability in the left lower 
extremity and, if so, whether it is 
related to the service connected 
residuals of a shell fragment wound of 
the left anterior thigh with involvement 
of Muscle Group XIV.  Additionally, the 
examiner(s) should note for the record 
whether the left thigh exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
particular service connected disability; 
and, as noted in the DeLuca case, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner(s) should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left thigh 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

3.  There should be prepared a response 
for the record by the adjudication 
officer/veterans service center manager 
or an appropriate official at the RO 
regarding the allegation of VA employee 
tampering with the claims file in 
connection with the claim for an 
effective date prior to September 19, 
1989, for a 10 percent rating for 
residuals of a shell fragment wound of 
the left anterior thigh with involvement 
of Muscle Group XIV. 

4.  It should be ascertained whether the 
service representative intends to raise 
the issue of clear and unmistakable error 
in the rating assigned the service 
connected left thigh disorder by decision 
of December 1970.  If so, this issue 
should be afforded initial consideration 
by the RO.  In the event an adverse 
determination is reached, and a timely 
appeal filed, the issue of clear and 
unmistakable error should be developed 
for appellate review.  

5.  The RO must also review the claims 
folder and ensure that the development 
requested above, in paragraphs 1 and 2, 
has been completed.  If any development 
is incomplete, appropriate corrective 
action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims with respect to the 
issues of increased rating and earlier 
effective date and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case 
(SSOC).  In doing so, the RO should 
specifically cite the new regulations and 
criteria regarding the rating of muscle 
disabilities, amended June 3, 1997, and 
determine whether the prior regulations 
or the new regulations are most favorable 
to the veteran. The veteran and his 
representative should then be afforded 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


